Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 15 and 29 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“a controller, to allocate a concatenated group of two or more of the buffer slices to a selected port among the ports; buffer control circuitry, to buffer the packets, communicated via the selected port, in the concatenated group of the buffer slices, using zero-copy buffering, the zero-copy buffering comprising: maintaining a read pointer and a write pointer, both pointing to the concatenated group of the buffer slices and indicating boundaries of a currently-used portion of the concatenated group; upon receiving a new packet for buffering in the concatenated group, writing the new packet to a location indicated by the write pointer; and upon receiving a request to read a packet from the concatenated group, reading the packet from a location indicated by the read pointer.”

Sangha et al. US 20020176430 A1 in para. [0097] teaches Each buffer manager is programmable so that it can directly transfer a BD from one on-chip queue (e.g., RRQ 234) to another (e.g., TRQ 236) without having to copy the entire content of a data buffer from one memory location to another. Thus, the switching of a packet from one I/O port to another port can be accomplished in a highly efficient manner. In para. [0060], Sangha teaches RFQ 232 includes a list of free (i.e., empty) data pointers that point to data buffers in external memory. When a communication packet is received, I/O core 290 interacts with I/O interface 270 to read an available data pointer from RFQ 232. An available data pointer is a data pointer that points to an empty storage location allocated in external memory called a data buffer. Some or all the information in the received communication packet is stored in one or more data buffers to which the read data pointer points. In para. [0075 & 0074 & 0053] Sangha teaches RFQ 232 and WFQ 238 may be physically implemented in a single on-chip memory architecture that is logically divided into two separate queues. The queues are implemented so that RFQ 232 can be only read from, and WFQ 238 can be only written to by the CPU or I/O core 290. Further, RRQ 234 and TRQ 236 may be also combined in a 256×46 dual port memory. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-5, 7-19 and 21-31 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/29/2022, with respect to 112 2nd Rejection have been fully considered and are persuasive.  The 112 2nd Rejection of claims 10 and 24 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468